                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               File No.: 5:20-CV-00377-D

WILLIAM WILLIAMSON,                 )
                                    )
               Plaintiffs,          )
                                    )
     vs.                            )                                ORDER
                                    )
BRIDGESTONE AMERICAS, INC., et al., )
                                    )
               Defendants.          )

       THIS MATIER is before the Court upon motion by Plaintiff, William Williamson, and

Defendant, DCo LLC (f/k/a Dana Companies, LLC), to dismiss without prejudice, all claims

against DCo LLC (f/k/a Dana Companies, LLC) in this matter.

       It appearing that grounds exist to permit Plaintiff to voluntarily dismiss this action against

DCo LLC (f/k/a Dana Companies, LLC), without prejudice, and that the motion should be-

granted for good causes shown;

       It is therefore ORDERED, ADJUDGED, and DECREED that the motion is GRANTED

and the action of Plaintiff, William Williamson, against Defendant, DCo LLC (f/k/a Dana

Companies, LLC), is DISMISSED without prejudice, with each party to bear its own costs.

       SO ORDERED. This the 'LO day of July, 2021.


                                                     ~sf;E~RIII
                                                      United States District Judge




        Case 5:20-cv-00377-D Document 99 Filed 07/20/21 Page 1 of 1
